Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION - ALLOWANCE
This action is in response to the Pre-Brief Conference Request filed December 23, 2020, as well as the after-final amendment filed November 23, 2020. 
The said after-final amendment filed November 23, 2020 is now entered. 
Claim 1 has been amended; claims 2, 3, and 5-8 have been canceled; and claim 17 has been newly added. Claims 4 and 9-16 have been withdrawn. Claims 1, 4, and 9-17 are currently pending in the application.
Pre-Brief Conference Decision
A Pre-Brief Conference was held on January 28, 2021. The panel included Examiner David Browe, SPE Johann Richter, and Ashwin Mehta. The decision was to allow the application. 
Withdrawal of Prior Claim Objections
The objection to claim 1 presented in the Final Office Action mailed September 23, 2020 is hereby withdrawn.
Withdrawal of Prior Rejection - Obviousness-Type Double Patenting
	The Obviousness-Type Double Patenting rejection presented in the Final Office Action mailed September 23, 2020 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
The 35 USC 103 rejection presented in the Final Office Action mailed September 23, 2020 is hereby withdrawn. 
REJOINDER 
Product claims 1 and 17 have been found to be allowable. Therefore, previously withdrawn product claim 4, which depends from claim 1, is hereby rejoined. The restriction/election requirement mailed May 9, 2018 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined species, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is advised that withdrawn method claims 9-16 do not depend from and do not include all the limitations of any allowable product claim. Therefore, previously withdrawn method claims are not eligible for rejoinder and are being canceled. 
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
9. (Canceled)
10. (Canceled)
11. (Canceled)
12. (Canceled)
13. (Canceled)
14. (Canceled)
15. (Canceled)
16. (Canceled)
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 1, 4, and 17:
The Pre-Brief Conference panel decided that the prior art does not teach or reasonably suggest a personal care antiperspirant composition for application to skin comprising i) a zinc polyphosphate complex with a phosphorus to zinc mole ratio of 20:1, and ii) a carrier; wherein the composition is a stick, a roll-on or an aerosol.
The closest prior art is Prencipe, which discloses an oral care composition comprising i) a zinc polyphosphate complex with a phosphorus to zinc mole ratio of about 20:1, or within the range of 12:1 to 30:1, and ii) a carrier; wherein the carrier can be a chewing gum and the composition provides a deodorant effect. Schmeltzer discloses that chewing gum can be in stick form (i.e. “stick gum”), and that the stick form is preferred. Hence, the cited prior art would lead one of ordinary skill in the art to an oral care deodorant composition for application to skin comprising i) a zinc polyphosphate complex with a phosphorus to zinc mole ratio of about 20:1, and ii) a carrier; wherein the composition is in the form of a stick. 
However, the Pre-Brief Conference panel concluded that because the instantly claimed composition is labeled a “personal care composition” rather than an “oral care must necessarily be different and patentably distinct from the “stick” carrier for the latter. 
Therefore, pending claims 1, 4, and 17 are found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID BROWE/Primary Examiner, Art Unit 1617